PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kulkarni, Amit, S.
Application No. 16/752,011
Filed: 24 Jan 2020
For: HEAT-ABSORBING-AND-DISSIPATING JACKET FOR A TERMINAL OF AN ELECTRICAL DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 8, 2021, to revive the above-identified application.

The petition is GRANTED.

A Notice of Abandonment was mailed September 8, 2021, stating that the application is abandoned in view of applicant’s failure to timely file a proper response to the Office action mailed August 5, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) a reply in the form of an amendment, (2) the petition fee of $2,100.00, and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2835 for appropriate action in the normal course of business on the reply received February 5, 2021, which was corrected on September 7, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions